107 Ga. App. 284 (1963)
129 S.E.2d 820
BENNETT
v.
THE STATE.
39901.
Court of Appeals of Georgia.
Decided January 22, 1963.
Rehearing Denied February 1, 1963.
Robert L. Cork, for plaintiff in error.
Vickers Neugent, Solicitor General, contra.
NICHOLS, Presiding Judge.
The defendant was indicted, tried and convicted for stealing three hogs. The indictment alleged an alias and the defendant made a motion on the call of the case to strike the alias from the indictment. This motion was overruled and after the adverse verdict the defendant's amended motion for new trial was overruled. Error is now assigned on the judgments adverse to the defendant. Held:
1. A grand jury may indict an accused under an alias dictus. Jenkins v. State, 4 Ga. App. 859 (3) (62 S.E. 574); Stinchcomb v. State, 119 Ga. 442 (46 S.E. 639); Andrews v. State, 196 Ga. 84, 110 (26 SE2d 263). Accordingly, the trial court did not err in failing to strike from the indictment the alias therein alleged.
2. An objection to evidence that it constitutes an opinion or conclusion is insufficient where it does not further state that no foundation for such opinion has been laid or what foundation was laid. See Dean v. Littleton, 161 Ga. 651 (131 S.E. 507); Humphreys v. State, 35 Ga. App. 386, 387 (133 S.E. 518); Townsend v. Hames, 40 Ga. App. 834 (2) (151 S.E. 665); Atlantic C. L. R. Co. v. Godard, 211 Ga. 373, 379 (86 SE2d 311).
3. No harmful error is shown in a case where, after the witnesses have been sequestered, the solicitor general interviews a witness before placing him on the stand in the absence of an *285 allegation that such witness was informed of what other witnesses had testified or what he was expected to testify. General Oglethorpe Hotel Co. v. Lanier, 99 Ga. App. 401 (108 SE2d 769).
4. "`There is no provision of law for the court in the trial of a criminal case to entertain a motion for a judgment of not guilty notwithstanding a verdict of guilty.' Wilson v. State, 215 Ga. 775 (113 SE2d 607)." Austin v. State, 104 Ga. App. 795 (1) (122 SE2d 926).
5. The evidence authorized the verdict of guilty.
Judgment affirmed. Frankum and Jordan, JJ., concur.